Citation Nr: 1106767	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-39 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 9, 1980 to April 
3, 1980, from December 7, 1990 to April 19, 1991, and from May 
23, 1992 to June 6, 1992.  The Veteran also had service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to individual 
unemployability.  The Veteran filed a notice of disagreement 
dated in July 2007 and the RO issued a statement of the case 
dated in November 2007.  The Veteran filed a substantive appeal 
in December 2007.  

In August 2009, the Veteran and his friend, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  A transcript of these proceedings has been associated 
with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the Veteran is entitled to a 
total disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

In this case, the Veteran is currently service-connected for 
atherosclerotic coronary artery disease with mild aortic 
insufficiency, status post myocardial infarction and hypertension 
(coronary artery disease), evaluated as 60 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and bilateral 
hearing loss, evaluated as noncompensable.  The Board therefore 
finds that the Veteran has met the schedular percentage criteria 
for a total disability rating based on individual 
unemployability. 

In addition, the record shows that the Veteran is currently 
unemployed.  He alleges that his service-connected heart 
condition prevents him from obtaining gainful employment.  In 
this regard, the Board notes that the Veteran was provided with 
VA examinations dated in June 2009.  The Veteran's audiological 
examiner found that the Veteran's hearing loss would be expected 
to have minimal impact on employability, and that his tinnitus 
did not preclude employment.  The heart examiner indicated that 
the Veteran could engage in activities of daily living without 
restriction.  He was noted to have shortness of breath at all 
times and to wear nasal oxygen as a result of severe chronic 
obstructive pulmonary disease.  The Veteran was noted to have not 
worked on a regular schedule since the 1990s.  The heart examiner 
stated that he was unable to define any disabilities related to 
the Veteran's heart that would interfere with his ability to 
perform his usual employment .  His major disability was 
indicated to be shortness of breath related to his severe chronic 
obstructive pulmonary disease.  

Since that time, the Veteran testified that his hearing loss had 
worsened.  He also testified that he was let go from his most 
recent job because of his heart condition, and that his doctors 
have told him that he could not work due to his health.  The 
Board also notes that the June 2009 VA examiners commented only 
on the effect that the individual service-connected disabilities 
at issue may have on the Veteran's employment, rather than 
whether all of his service-connected disabilities together render 
the Veteran incapable of performing the physical and mental acts 
required by employment.  

Based on the foregoing, the Board finds that the Veteran should 
be afforded an additional VA examination in order to determine 
whether he is currently unemployable due to his service-connected 
disabilities. 

In addition, the Veteran testified before the Board that he had 
received treatment at the Hattiesburg Forrest General Hospital.  
He also indicated that he had been recently hospitalized at 
Neshoba County Hospital.  These records are not contained in the 
Veteran's claims file.  Upon remand the RO should also obtain 
updated records of the Veteran's treatment at the Jackson VA 
Medical Center dated since April 2009.  And the Veteran should be 
afforded an opportunity to submit additional medical evidence 
relevant to his claim that may not be associated with the claims 
file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
identified outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA healthcare 
providers that have treated him since service 
for his heart condition, hearing loss, and 
tinnitus.  After securing any necessary 
authorization from him, obtain all identified 
treatment records, to include those from 
Hattiesburg Forrest General Hospital, and 
Neshoba County Hospital.  The RO should also 
update records of the Veteran's treatment at 
the Jackson VA Medical Center dated since 
April 2009.    

All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be scheduled for an appropriate VA 
examination in order to determine the impact 
that his service-connected disabilities have 
on his employability.  All indicated tests 
and studies are to be performed.  The claims 
folder must be made available for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report.  The examiner is specifically 
directed to read the Veteran's statements and 
testimony before the Board.

After examining the Veteran, the examiner 
should (a) comment generally on the 
functional and industrial impairment caused 
by his service-connected coronary artery 
disease, hearing loss, and tinnitus and (b) 
indicate whether, without consideration of 
his age or nonservice-connected disabilities, 
the Veteran's service-connected coronary 
artery disease, hearing loss and tinnitus 
prevent him from securing and following a 
substantially gainful occupation.

Opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and sound 
medical principles.  The examiner should note 
that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The question is 
whether the Veteran is capable of performing 
the physical and mental acts required by 
employment, not whether the Veteran can find 
employment.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


